Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-7; with Claims 8-10 withdrawn in the reply filed on 06/27/2022 is acknowledged and has been entered. Accordingly, claims 1-10 are pending in the application with claims 8-10 withdrawn.  An action on the merits for claims 1-7 are as follow.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a through-hole” in line 4, rendering the claim indefinite. It is unclear what the relation between this “a through-hole” and a hole as mention in line 2 are?  For examination purposes, examiner interprets “a through-hole” as “any hole”.
Claim 1 recites the limitation “whose outer diameter is shaped by a first aperture” in line 4, rendering the claim indefinite. It is unclear: 1. What this whose stands for? 2. How can any outer diameter is shaped by a first aperture?  Appropriate correction/ clarification is required.
Claim 1 recites the limitation “whose outer diameter is shaped by a second aperture” in line 6, rendering the claim indefinite. It is unclear: 1. What this whose stands for?  2. How can any outer diameter shaped by a second aperture?  Appropriate correction/ clarification is required.
Claim 2 recites the limitation “whose outer diameter is shaped by the second aperture” in line 2, rendering the claim indefinite. It is unclear: 1. What this whose stands for?  2. How can any outer diameter shaped by the second aperture?  Appropriate correction/ clarification is required.
Claim 2 recites the limitation “whose outer diameter is shaped by the first aperture” in line 3, rendering the claim indefinite. It is unclear: 1. What this whose stands for?  2. How can any outer diameter shaped by the first aperture?  Appropriate correction/ clarification is required.
Claim 3 recites the limitation “whose outer diameter is shaped by the second aperture” in line 2, rendering the claim indefinite. It is unclear: 1. What this whose stands for?  2. How can any outer diameter shaped by the second aperture?  Appropriate correction/ clarification is required.
Claim 3 recites the limitation “whose outer diameter is shaped by a third aperture” in line 3, rendering the claim indefinite. It is unclear: 1. What this whose stands for?  2. How can any outer diameter shaped by a third aperture?  Appropriate correction/ clarification is required.
Claims 2-4 recite the limitation “a printed circuit board” in line 1 respectively, rendering the claim indefinite. It is unclear what the relation between this “a printed circuit board” and a printed circuit board as mention in line 1 of claim 1 are?  For examination purposes, examiner interprets “a printed circuit board” as “the printed circuit board”.
Claim 4 recites the limitation “a printed circuit board” in line 6, rendering the claim indefinite. It is unclear what the relation between this “a printed circuit board” and a printed circuit board as mention in line 1 of claim 4 are?  For examination purposes, examiner interprets “a printed circuit board” as “the printed circuit board”.
Claim 4 recites the limitation “whose outer diameter is shaped by a third aperture” in line 7, rendering the claim indefinite. It is unclear: 1. What this whose stands for?  2. How can any outer diameter shaped by a third aperture?  Appropriate correction/ clarification is required.
Claim 4 recites the limitation “a hole diameter of the second aperture” in last line, rendering the claim indefinite. It is unclear what the relation between this “a hole diameter of the second aperture” and a second aperture as mention in line 6 of claim 1 are?  For examination purposes, examiner interprets “a hole diameter of the second aperture” as “the diameter of the second aperture”.
Claim 5 recites the limitation “a through-hole” in line 4, rendering the claim indefinite. It is unclear what the relation between this “a through-hole” and a hole as mention in line 2 are?  For examination purposes, examiner interprets “a through-hole” as “any hole”.
Claim 5 recites the limitation “whose outer diameter is shaped by a first aperture” in line 4, rendering the claim indefinite. It is unclear: 1. What this whose stands for? 2. How can any outer diameter is shaped by a first aperture?  Appropriate correction/ clarification is required.
Claim 5 recites the limitation “processing the insulating layer by the laser beam shaped by a second aperture” in line 6, rendering the claim indefinite. It is unclear: What can be shaped by a second aperture?  Appropriate correction/ clarification is required.
Claim 6-7 recite the limitation “a printed circuit board” in line 1 respectively, rendering the claim indefinite. It is unclear what the relation between this “a printed circuit board” and a printed circuit board as mention in line 1 of claim 5 are?  For examination purposes, examiner interprets “a printed circuit board” as “the printed circuit board”.
Claim 6 recites the limitation “whose outer diameter is shaped by the second aperture” in line 2, rendering the claim indefinite. It is unclear: 1. What this whose stands for? 2. How can any outer diameter is shaped by the second aperture?  Appropriate correction/ clarification is required.
Claim 6 recites the limitation “whose outer diameter is shaped by the first aperture” in line 3, rendering the claim indefinite. It is unclear: 1. What this whose stands for? 2. How can any outer diameter is shaped by the first aperture?  Appropriate correction/ clarification is required.
Claim 7 recites the limitation “whose outer diameter is shaped by the second aperture” in line 2, rendering the claim indefinite. It is unclear: 1. What this whose stands for? 2. How can any outer diameter is shaped by the second aperture?  Appropriate correction/ clarification is required.
Claim 7 recites the limitation “whose outer diameter is shaped by a third aperture” in line 3, rendering the claim indefinite. It is unclear: 1. What this whose stands for? 2. How can any outer diameter is shaped by a third aperture?  Appropriate correction/ clarification is required.
Claim 7 recites the limitation “a hole diameter of the second aperture” in last line, rendering the claim indefinite. It is unclear what the relation between this “a hole diameter of the second aperture” and a second aperture as mention in line 6 of claim 5 are?  For examination purposes, examiner interprets “a hole diameter of the second aperture” as “the diameter of the second aperture”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For purpose of examination the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 and 6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Isaji et al. (US 2001/0027964 A1).
Regarding Independent Claim 5, Isaji et al. disclose a manufacturing method for a printed circuit board (in a circuit board, [0001]) for positioning a laser beam output from a laser output device (103 is a laser output unit, [0176], Fig 2) by using a galvano device (4 and 5 are composed of galvanometer mirrors, [0198], Figs 5A-5B) and an fB lens (focusing lens for machining 60 is composed of an fθ lens, [0198], Figs 5A-5B) and forming a hole in the printed circuit board including a copper layer and an insulating layer (frilling holes in a circuit board… by laminating an insulating layer and a conductive layer, [0001]; conductive layer is a copper foil, [0005]; an insulating layer 205a, conductive layer 205c, [0382], Figs 18A-18C), the method comprising: 
forming a through-hole in the copper layer (forming opening part 205h in the conductive layer 205c, [0382], Figs 18A-18C) by the laser beam whose outer diameter is shaped by a first aperture (see details in Figs 18A-18C); and 
processing the insulating layer by the laser beam (processing the insulating layer 205a by the laser beam, [0382], Figs 18A-18C) shaped by a second aperture such that a diameter of the laser beam contributing to the processing of the insulating layer is equal to or less than a diameter of the through-hole (see an equal diameter in Figs 18A-18C). 
Regarding Claim 6, Isaji et al. further disclose, further comprising processing a hole bottom of the insulating layer (a hole bottom of the insulating layer 205a, Figs 18B-18C) processed by the laser beam whose outer diameter is shaped by the second aperture, by the laser beam whose outer diameter is shaped by the first aperture (see details in Fig 18 C). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaji et al. (US 2001/0027964 A1) in view of Ota (US 6,034,349).  
Regarding Independent Claim 1, Isaji et al. disclose a manufacturing method for a printed circuit board (in a circuit board, [0001]) for positioning a laser beam output from a laser output device (103 is a laser output unit, [0176], Fig 2) by using a galvano device (4 and 5 are composed of galvanometer mirrors, [0198], Figs 5A-5B) and an fθ lens (focusing lens for machining 60 is composed of an fθ lens, [0198], Figs 5A-5B) and forming a hole in the printed circuit board including a copper layer and an insulating layer (frilling holes in a circuit board… by laminating an insulating layer and a conductive layer, [0001]; conductive layer is a copper foil, [0005]; an insulating layer 205a, conductive layer 205c, [0382], Figs 18A-18C), the method comprising: 
forming a through-hole in the copper layer (forming opening part 205h in the conductive layer 205c, [0382], Figs 18A-18C) by the laser beam whose outer diameter is shaped by a first aperture (see details in Figs 18A-18C); and 
processing the insulating layer by the laser beam (processing the insulating layer 205a by the laser beam, [0382], Figs 18A-18C). 
Isaji et al. disclose the invention substantially as claimed and as discussed above; except, processing the insulating layer by the laser beam (“processing the insulating layer by the laser beam”, taught by Isaji et al. already) whose outer diameter is shaped by a second aperture having a smaller diameter than the first aperture. 
Ota teaches a laser machining system (see Title) with a beam forming mask plate (a mask plate 51, Fig 8) whose outer diameter of the laser can be shaped by a second aperture having a smaller diameter than the first aperture (mask plate 51 having a plurality of light passing holes (mask patterns) 50 with various shapes and sizes, Col 6 line 50-55, Fig 8; Note: any operator can control the mask so that to perform “processing the insulating layer by the laser beam whose outer diameter is shaped by a second aperture having a smaller diameter than the first aperture” as claimed)
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Isaji et al. with Ota’s further teaching of processing the insulating layer by the laser beam (“processing the insulating layer by the laser beam”, taught by Isaji et al. already) whose outer diameter is shaped by a second aperture having a smaller diameter than the first aperture because Ota teaches, in Col 6 line 50-58, of providing a mask with selectable mask patterns having desired shapes and sizes for operational convenience during operation.
Regarding Claim 2, Isaji et al. in view of Ota teaches the invention as claimed and as discussed above, and Isaji et al. further teaches: further comprising processing a hole bottom of the insulating layer (a hole bottom of the insulating layer 205a, Figs 18B-18C) processed by the laser beam whose outer diameter is shaped by the second aperture, by the laser beam whose outer diameter is shaped by the first aperture (see details in Fig 18 C). 
Regarding Claim 3, Isaji et al. in view of Ota teaches the invention as claimed and as discussed above, and Isaji et al.  further teaches: further comprising processing a hole bottom of the insulating layer processed (a hole bottom of the insulating layer 205a, Figs 18B-18C) by the laser beam whose outer diameter is shaped by the second aperture, 
Isaji et al.  in view of Ota teaches the invention as claimed and as discussed above; except by the laser beam whose outer diameter is shaped by a third aperture having a diameter smaller than a hole dian1eter of the second aperture. 
Ota further teaches a laser beam whose outer diameter is shaped by a third aperture having a diameter smaller than a hole dian1eter of the second aperture(mask plate 51 having a plurality of light passing holes (mask patterns) 50 with various shapes and sizes, Col 6 line 50-55, Fig 8; Note: any operator can control the mask so that to perform “a laser beam whose outer diameter is shaped by a third aperture having a diameter smaller than a hole diameter of the second aperture” as claimed).
Regarding Claim 7, Isaji et al. further disclose further comprising processing a hole bottom of the insulating layer (a hole bottom of the insulating layer 205a, Figs 18B-18C) processed by the laser beam whose outer diameter is shaped by the second aperture, by the laser beam whose outer diameter is shaped by an aperture (see details in Fig 18 C).
Isaji et al. disclose the invention as claimed and as discussed above; except a third aperture having a diameter smaller than a hole diameter of the second aperture (“a hole diameter of the second aperture” taught by Isaji et al. already).
Ota further teaches a laser beam whose outer diameter with different sizes (mask plate 51 having a plurality of light passing holes (mask patterns) 50 with various shapes and sizes, Col 6 line 50-55, Fig 8; Note: any operator can control the mask so that to perform “a third aperture having a diameter smaller than a hole diameter of the second aperture” as claimed).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Isaji et al. with Ota’s further teaching of a third aperture having a diameter smaller than a hole diameter of the second aperture, because Ota teaches, in Col 6 line 50-58, of providing a mask with selectable mask patterns having desired shapes and sizes for operational convenience during operation.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaji et al. (US 2001/0027964 A1) in view of Ota (US 6,034,349) as applied to claim 1, further in view of Takase et al. (2004/0104042 A1).  
Regarding Claim 4, Isaji et al. in view of Ota teach a manufacturing teach the invention as claimed and as discussed above; except claim 4.
Ota further teaches the manufacturing method of a printed circuit board further comprising: finishing an inner surface of a through-hole in a printed circuit board by a laser beam whose outer diameter is shaped by a third aperture having a diameter smaller than a hole diameter of a second aperture (mask plate 51 having a plurality of light passing holes (mask patterns) 50 with various shapes and sizes, Col 6 line 50-55, Fig 8; Note: any operator can control the mask so that “finishing an inner surface of the through-hole in the printed circuit board by the laser beam whose outer diameter is shaped by a third aperture having a diameter smaller than a hole diameter of the second aperture” as claimed).
Isaji et al. in view of Ota teach the invention as claimed and as discussed above; Takase et al. further teach a printed circuit board is a double-sided board (see Title) including a front surface copper layer and a back surface copper layer (copper foil on one side… cooper foil on the other side, [0020]) and the hole formed in the printed circuit board is a connection through-hole for connecting the front surface copper layer and the back surface copper layer of the double-sided board (via holes extend from the circuit on one side of each laminating double-side circuit board to the circuit on the other side, Abstract), 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Isaji et al. in view of Ota with Takase et al.’s further teach wherein the printed circuit board is a double-sided board including a front surface copper layer and a back surface copper layer and the hole formed in the printed circuit board is a connection through-hole for connecting the front surface copper layer and the back surface copper layer of the double-sided board, because Takase et al. teach in Abstract, of providing a multilayer printer wiring board with shorter production time, excellent reliability and high yield. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art. Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761